Citation Nr: 1720542	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease with moderate mechanical low back pain (also claimed a lower back injury).


REPRESENTATION

Veteran represented by:	Jodee Kayton, Attorney


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1983 to September 1990; the United States Army National Guard from May 1, 1992 to May 9, 1992; and has a period of active duty for training (ACDUTRA) dated from August 23, 1992, to September 5, 1992, in the United States Army National Guard in California.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for lumbar disc disease with moderate mechanical low back pain (also claimed as a lower back injury).

The Veteran filed a notice of disagreement in January 2012.  He requested a Board hearing at a local VA office on his VA Form 9 Appeal to the Board of Veterans' Appeals.  In a March 2016 correspondence to the Board, however, the Veteran's representative indicated that he wanted to withdraw his request for a Board hearing.  Accordingly, the Board will proceed with adjudicating the Veteran's appeal.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's lumbar disc disease with moderate mechanical low back pain (also claimed a lower back injury) is related to his military service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Veteran's lumbar disc disease with moderate mechanical low back pain (also claimed a lower back injury) was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. Factual Background

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records reflect a normal Report of Medical Examination in October 1982, prior to entrance.  

In December 1983, the Veteran sustained injuries in a motor vehicle accident when his car was struck by a tractor trailer.  As noted in the Emergency Care and Treatment report from Naval Hospital Camp Lejeune, the Veteran complained of chest pain and low back pain.  After examination, the Veteran was diagnosed with a lumbar muscle contusion.  

During a follow-up visit in January 1984, the Veteran complained of pain coming from his lower back.  He reported that he experienced pain upon lifting both legs and that he was unable to sit or bend over to touch his toes.  He complained that the medication did not seem to be doing any good.  The Veteran was referred for further evaluation and treatment.  At that time, he was diagnosed with a lumbar strain.

In September 1990, upon his separation from the United States Marine Corps, the Veteran's separation examination notes that he was in good health and not taking any medications.  The examination noted that the Veteran was qualified for separation from active duty.

In July 1992, the Veteran received orders to report to active duty for training (ACDUTRA) from August 23, 1992 to September 5, 1992.  During this period of ACDUTRA, on August 27, 1992, the Veteran was involved in an accident while moving a tank to the training site.  The tank struck a tree, causing the Veteran to be thrown back against a pole, injuring his lower back and head.  

Post-service treatment records show that the Veteran reported moderate to severe lower back pains during a July 2009 follow-up appointment with Physician Associates.  The Veteran reported that he "had an accident long time back" and had been experiencing lower back pain for going on four months. 

The Veteran underwent a spine lumbosacral imaging study in September 2010, where it was determined that he had possible degenerative disk disease at L4-L5 and muscle spasm. 

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he sustained a lower back injury while on ACDUTRA in 1992.  The Veteran stated, at that time, that his back pain had been getting worse.  He also stated that he had been treating it with nonsteroidal anti-inflammatory drugs (NSAIDS), which was offering him some relief. 

The examiner noted a history of decreased motion, stiffness, and spasms.  The examiner further noted that the Veteran described his lumbar spine pain as both dull and sharp, constant in nature, and worsened with bending, stooping, or lifting.  The Veteran further described the severity of the pain as moderate, of constant duration, and occurring daily, with sharp, intermittent radiating pain in the left lower extremity to his calf.  The examiner recorded the onset of the pain being 2006.  The examiner noted that the Veteran was able to walk more than a quarter of a mile, but less than one mile.

Spasm, guarding, pain with motion, and tenderness on the right and left sides was documented by the examiner during testing for abnormalities of thoracolumbar sacrospinalis.  

Thoracolumbar spine range of motion testing shows active motion on flexion at 0 to 40 degrees; extension at 0 to 10 degrees; left lateral flexion at 0 to 20 degrees; left lateral rotation at 0 to 10 degrees; right lateral flexion at 0 to 20 degrees; and right lateral rotation at 0 to 10 degrees.  The examiner noted objective evidence of pain on active range of motion, and following repetitive motion. 

The examiner made a diagnosis of lumbar disc disease with moderate mechanical low back pain.  The examiner noted that the diagnosed disability would affect the Veteran's daily and occupational activities, like lifting, carrying, or performing activities that required repetitive bending or stooping. 

The examiner stated that the Veteran's current low back symptomatology is secondary to lumbar disc disease, which would be considered an expected normal aging outcome.  The examiner opined that the Veteran's in-service soft tissue injury had resolved and the current symptomatology was unrelated to it.  The examiner based his opinion on current orthopedic literature of normal expected aging outcomes.

In the Veteran's January 2012 informal notice of disagreement, the Veteran asserted that he would, at times, carry up to ninety pounds of machine gun ammunition in addition to his own equipment.  The Veteran further stated that he would sometimes carry the equipment uphill while serving in Japan and Korea.  The Veteran detailed how the pain in his lower back radiated to his legs and hips, and that he sometimes loses his balance while walking at times.  

The Veteran also submitted a newspaper article describing the December 1983 motor vehicle accident.  The article noted that a tractor trailer, which was loaded with logs, struck the vehicle occupied by the Veteran and his wife.  The vehicle ran off the road and struck a cable box before coming to rest on a nearby lawn.  The vehicle was destroyed in the accident.  The Veteran was said to have sustained internal injuries and was transported to the Camp Lejeune Naval Hospital.

The Veteran's wife submitted a statement that the Veteran "started suffering from lower back pain the years following 1993," and that she has to help him get out of bed at times.  The Veteran's daughter also submitted a statement that the Veteran "has always suffered from lower back pain" for as long as she can remember. 

In February 2017 the Veteran submitted an independent medical evaluation from G. U., who opined that the Veteran's prior lumbar strain was "most probably the underlying etiology for the Veteran's chronic pain of many years."  The examiner noted that it was unclear whether the heavy equipment carried by the Veteran or the 1992 tank accident exacerbated or aggravated the pre-existing injuries that originated in the 1983 motor vehicle accident or whether the Veteran sustained further compound muscle injury.  The examiner stated that current medical literature supports a nexus between back pain, musculoskeletal injury, recurrence, and biomechanical changes due to the weight of loads carried.  The examiner also stated that current medical literature further supports a nexus between motor vehicle accidents, muscle strain, and chronic back pain.  

The examiner opined that it was more likely than not (greater than a 50/50% probability) that the Veteran's current  lumbar spine condition, to include lumbar disc disease with moderate mechanical low back pain is a continuation of, progression of, related to, and/or aggravated by his active duty military service.

III.  Analysis

The record reflects that the Veteran has a current diagnosis of lumbar disc disease with moderate mechanical low back pain.  Thus, the current disability criterion for service-connection is met. See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  Here, the evidence indicates that the Veteran was involved in an automobile accident in December 1983 while on active duty.  The Veteran was also involved in an accident while transporting a tank during ACDUTRA in August 1992.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was Machine Gunner during service.  The Veteran has reported that he would carry heavy loads of machine gun ammunition in addition to his own equipment.  At times, he would also carry equipment uphill while serving in Japan and Korea.  As such, the Veteran has satisfied the second element for service-connection.  

As to the third element of service connection, it must be determined whether the Veteran's current lumbar disc disease with moderate mechanical low back pain is related to service.  The October 2010 VA examination contains a negative opinion.  The examiner noted a history of pain, decreased range of motion, stiffness, and spasms.  The examiner further noted that the diagnosed disability would affect the Veteran's occupational and usual daily activities.  However, the examiner opined that the Veteran's current low back symptomatology is secondary to lumbar disc disease, which would be considered an expected normal aging outcome.  The examiner further opined that the Veteran's in-service soft tissue injury had resolved and the current symptomatology was unrelated to it.  

An independent medical evaluation reviewed the Veteran's VA file and opined that it was more likely than not that the Veteran's current  lumbar spine condition, to include lumbar disc disease with moderate mechanical low back pain is a continuation of, progression of, related to, and/or aggravated by his active duty military service. 

The Board notes that there are conflicting opinions. The opinion of G.U. weighs in favor of the Veteran's claim.  The opinion of the October 2010 VA examiner weighs against the claim.  The VA examiner's opinion was both competent and credible; however, the Board finds it as probative as the private examiner's competent and credible conclusion.  When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert, supra.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for lumbar disc disease with moderate mechanical low back pain is warranted.


ORDER

Entitlement to service connection for lumbar disc disease with moderate mechanical low back pain (also claimed a lower back injury) is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


